 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     CHRIS DONELL SMITH
 6

 7                               IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                                      ) Case No.: 1:18-CR-0071 DAM-BAM
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE; ORDER
12           vs.                                      )
                                                      )
13   CHRIS DONELL SMITH,                              )
                                                      )
14                   Defendant                        )
15   Defendant, CHRIS SMITH, hereby waives his appearance in person in open court upon the
16   status hearing set for April 22, 2019 in Courtroom 8 of the above entitle court. Defendant hereby
17   requests the court to proceed in his absence and agrees that his interest will be deemed
18   represented at said hearing by the presence of his attorney, DAVID A. TORRES. Defendant
19   further agrees to be present in person in court at all future hearing dates set by the court including
20   the dates for jury trial.
21   Date: April 17, 2019                                  __/s/ Chris Donell Smith __________ ___
22
                                                           CHRIS DONELL SMITH

23

24   Date: April 17, 2019                                  __/s/ David A. Torres_______________
                                                           DAVID A. TORRES
25                                                         Attorney for
                                                           Chris Donell Smith




                                        Summary of Pleading - 1
 1

 2                                              ORDER

 3                 IT IS HEARBY ORDERED that defendant Chris Donell Smith is hereby

 4   excused from appearing at this court hearing scheduled for April 22, 2019.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    April 18, 2019                            /s/ Barbara   A. McAuliffe   _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                       Summary of Pleading - 2
